 



Exhibit 10.21
December 6, 2007
Liberty Acquisition Holdings Corp.
1114 Avenue of the Americas, 41st Floor
New York, New York 10036
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
          Re:     Initial Public Offering
Ladies and Gentlemen:
          This Amended Letter Agreement amends and supersedes in its entirety
the Letter Agreement, dated August 9, 2007, by and among the above referenced
parties and the undersigned.
          Citigroup Global Markets Inc. “Citigroup”) is acting as sole
bookrunning manager of the initial public offering (the “IPO”) of units (the
“Units”) consisting of one share of Common Stock of Liberty Acquisition Holdings
Corp. (the “Company”), and one-half (1/2) of one warrant (a “Warrant”), each
whole Warrant entitling the holder thereof to purchase one share of Common Stock
of the Company and representative (the “Representative”) of Lehman Brothers Inc.
and any other underwriters named in the final prospectus (the “Prospectus”)
relating to the IPO (Citigroup, Lehman Brothers Inc. and any other underwriters,
collectively, the “Underwriters”). The undersigned stockholder, officer and/or
director of the Company, in consideration of the Underwriters underwriting the
IPO, hereby agrees as set forth below. Certain capitalized terms used herein are
defined in Section 1 hereof.
     1. As used herein, (i) a “Business Combination” shall mean an acquisition
by merger, capital stock exchange, asset or stock acquisition, reorganization or
otherwise, of an operating business selected by the Company; (ii) “Founders”
shall mean all stockholders, officers and directors who are stockholders of the
Company immediately prior to the IPO; (iii) “Common Stock” shall mean the
Company’s common stock, par value $0.0001 per share, (iv) “Founders’ Shares”
shall mean all of the shares of Common Stock of the Company owned by a Founder
prior to the IPO, (v) “IPO Shares” shall mean the shares of Common Stock issued
in the Company’s IPO, (vi) “Founders’ Warrants” shall mean all Warrants to
purchase shares of Common Stock of the Company owned by a Founder prior to the
IPO, other than the Sponsors’ Warrants; (vii) “Founders’ Units” shall mean the
25,875,000 Units issued by the Company to the Founders prior to the IPO, of
which the Founders’ Shares and the Founders’ Warrants are a part; (viii)
“Sponsors’ Warrants” shall mean the 12,000,000 Warrants to purchase shares of
Common Stock to be issued to the Sponsors in a private placement immediately
prior to the IPO; (ix) “Co-Investment Units” shall mean the 6,000,000 Units of
the Company to be issued to the Sponsors in a private placement that will occur
immediately prior to the consummation of a Business Combination by the Company;
(x) “Co-Investment Shares” shall mean the Common Stock underlying the
Co-Investment Units; (xi) “Co-Investment Warrants” shall mean the Warrants to
purchase shares of Common Stock underlying the Co-Investment Units; (xii)
“Locked-Up

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 2
Securities” shall mean all issued and outstanding Founders’ Units, Founders’
Shares and Founders’ Warrants (including the shares of Common Stock to be issued
upon exercise of the Founders’ Warrants) and all Sponsors’ Warrants (including
the shares of Common Stock to be issued upon exercise of the Sponsors’
Warrants), Co-Investment Units, Co-Investment Shares and Co-Investment Warrants
(including the shares of Common Stock to be issued upon exercise of the
Co-Investment Warrants) to be issued after the date hereof in accordance with
the terms and conditions set forth in the Prospectus; (xiii) persons or entities
“Associated With” the undersigned shall mean (a) relatives of such person,
(b) any corporation or organization of which such person is an officer or
partner or directly or indirectly the beneficial owner of 10% or more of any
class of equity securities and (c) any trust or estate in which such person has
a substantial beneficial interest or as to which such person serves as a
trustee, executor or in a similar fiduciary capacity and (xiv) a “Portfolio
Company” of the referenced entity shall mean a company in which the entity
controls a majority of the voting stock or a majority of the board of directors
of such company.
     2. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote (i) all Founders’ Shares owned by him or
it in accordance with the majority of the votes cast by the holders of the IPO
Shares and (ii) all other shares of the Company’s Common Stock that may be
acquired by him or it in any private placement, the IPO or in the aftermarket
for such Business Combination.
     3. In the event that the Company fails to consummate a Business Combination
by the later of (i) 30 months after the consummation of the IPO (the
“Consummation Date”) or (ii) 36 months after the Consummation Date in the event
that either a letter of intent, an agreement in principle or a definitive
agreement to consummate a Business Combination was executed but no Business
Combination was consummated within such 30 month period (such later date being
referred to herein as the “Termination Date”), the undersigned shall, to the
fullest extent permitted by the Delaware General Corporation Law (the “DGCL”),
(i) take all action necessary to dissolve the Corporation and liquidate the
trust account established under the Investment Management Trust Agreement to be
entered into between the Company and Continental Stock Transfer & Trust Company
(the “Trust Account”) to holders of IPO Shares as promptly as practicable after
approval by the Company’s stockholders (subject to the requirements of the DGCL)
and (ii) vote all Founders’ Shares and all of the shares of the Company’s Common
Stock that may be acquired by him or it in any private placement, the IPO or in
the aftermarket in favor of any dissolution and plan of distribution recommended
by the Company’s Board of Directors, and promptly cause the Company to prepare
and file a proxy statement with the Securities and Exchange Commission setting
out the plan of dissolution and distribution. If no proxy statement seeking the
approval of the stockholders for a Business Combination has been filed within 60
days prior to the Termination Date, and the Board of Directors convenes, adopts
and recommends to the stockholders the liquidation and dissolution of the
Company, and the Company files a proxy statement with the Securities and
Exchange Commission seeking stockholder approval for such plan, the undersigned
agrees to vote all Founders’ Shares and all of the shares that may be acquired
by him or it in any private placement, the IPO or in the aftermarket in favor of
any such dissolution and plan of distribution recommended by the Company’s Board
of Directors. The undersigned hereby waives any and all right, title, interest
or claim of any kind (“Claim”) to participate in any liquidating distribution of
the Trust Account

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 3
as part of the Company’s plan of distribution with respect to the Founders’
Shares if the Company fails to consummate a Business Combination and the Trust
Account is consequently liquidated and hereby waives any Claim the undersigned
may have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever. The undersigned agrees that the undersigned will,
jointly and severally, with Martin E. Franklin indemnify and hold harmless the
Company against any and all losses, liabilities, claims, damages and expenses
whatsoever (including, but not limited to, any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, whether pending or threatened, or any claim whatsoever) which the
Company and/or the Trust Account may suffer or to which the Company and/or the
Trust Account may become subject to as a result of any claim by any vendor
(including, but not limited to, accountants, lawyers and investment bankers),
prospective target business (or any affiliate of any such prospective target
business) or other entity that is owed money by the Company for services
rendered, products sold or financing provided, but in each case to the extent
that such losses, liabilities, claims, damages or expenses reduce the aggregate
amount of funds in, or distributable (or distributed) to the stockholders of the
Company from, the Trust Account. To the extent such losses, liabilities, claims,
damages or expenses reduce the aggregate amount of funds in, or distributable
(or distributed) to the stockholders of the Company from, the Trust Account, the
undersigned will pay any amounts owed under this indemnification directly to the
Trust Account. The undersigned acknowledges that the Company shall use its best
efforts to enforce the undersigned’s indemnification obligations hereunder. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any Warrants, all rights of which will terminate
on the Company’s liquidation.
     4. Subject to Sections 5 and 6 below, in order to minimize potential
conflicts of interest which may arise from multiple affiliations, the
undersigned agrees to present to the Company for its consideration, and not to
any other person or entity unless the opportunity is rejected by the Company,
those opportunities to acquire an operating business the undersigned reasonably
believes are suitable opportunities for the Company, until the earlier of
(i) the consummation by the Company of a Business Combination, (ii) the
dissolution and liquidation of the Company or (iii) until such time as the
undersigned ceases to be an officer or director of the Company, subject to any
fiduciary obligations the undersigned might have. The undersigned acknowledges
that the Company has restricted its geographic focus to North America because
the Founders have formed, and may form in the future, other special purpose
acquisition companies (each a “Related Party SPAC”) that are targeting
investments outside of North America. Accordingly, the Company will be
prohibited from consummating a Business Combination with a target business whose
principal operations are outside North America unless such opportunity was first
presented to each Related Party SPAC and each Related Party SPAC chose not to
pursue such opportunity. If such Related Party SPACs are no longer searching for
target businesses or they decide for any reason not to pursue a specific
opportunity while the Company is still seeking a target business, the Company
may expand its focus geography to pursue such target business if it identifies
an attractive opportunity.
     5. The undersigned is the President of Berggruen Holdings Ltd. Each of
Berggruen Acquisition Holdings Ltd (“Berggruen Holdings”) and Berggruen Holdings
Ltd has agreed that in the event it or one of its investment professionals
becomes aware of, or involved with any

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 4
Business Combination opportunities with an enterprise value of $750 million or
more, the undersigned will cause such entity or individual to first offer such
business opportunities to the Company and further agrees that neither it nor any
of its affiliates will pursue such opportunities unless and until the Company’s
Board of Directors determines that it will not pursue such opportunities (the
“Company’s Right of First Review”) unless such Business Combination opportunity
is competitive (as defined below) with one of the Portfolio Companies of
Berggruen Holdings Ltd in which case they would first be offered to such
Portfolio Company. A Business Combination opportunity will be considered
“competitive” with a Berggruen Holdings Ltd Portfolio Company if the target
company is engaged in the design, development, manufacture, distribution or sale
of any products, or the provision of any services, which are the same as, or
competitive with, the products or services which a Berggruen Holdings Ltd
Portfolio Company designs, develops, manufactures, distributes or sells. The
Company’s Right of First Review will begin upon the consummation of the IPO and
terminate on the earlier of (i) the consummation by the Company of a Business
Combination or (ii) the dissolution and liquidation of the Company
     6. The undersigned is a director of GLG Partners, Inc. (f/k/a Freedom
Acquisition Holdings, Inc.) (“GLG”). The Company will compete with GLG Partners
for acquisition opportunities. The Company hereby acknowledges that it will not
interfere with the undersigned’s obligations to GLG. GLG operates in the
alternative asset management sector. If the undersigned determines that a target
company fits within the acquisition criteria of GLG, he will first present such
potential target to GLG. The undersigned will not present the potential business
combination opportunity to the Company or the board of directors of the Company
unless GLG confirms that it is not interested in pursuing a business combination
with such company. Therefore, all potential business combination opportunities
with target companies in the alternative asset management sector that are
identified by the undersigned will be required to be presented first to GLG
before they can be presented to the Company.
     7. The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination which involves a company which is affiliated
with any of the Founders, directors and/or officers of the Company or with any
Company that the undersigned has had any discussions, formal or otherwise, with
respect to a Business Combination with another company, prior to the
consummation of the IPO.
     8. Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation for services rendered to the Company prior to the
consummation of the Business Combination; provided, however, that commencing
upon the Consummation Date, Berggruen Holdings, Inc. shall be allowed to charge
the Company an allocable share of its overhead, $10,000 per month, to compensate
it for office space, administrative services and secretarial support until the
earlier of the Company’s consummation of a Business Combination or its
liquidation. Berggruen Holdings, Marlin Equities II, LLC, the undersigned and
the officers and directors of the Company shall also be entitled to
reimbursement from the Company for their out-of-pocket expenses, such as travel
expenses, incurred in connection with seeking and consummating a Business
Combination.

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 5
     9. Neither the undersigned, any member of the family of the undersigned, or
any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination. In addition, the undersigned will not take retaining his
positions with the Company into consideration in determining which acquisition
to pursue.
     10. In order to induce you and the other Underwriters to enter into the
proposed Underwriting Agreement in connection with the IPO, the undersigned will
not, without the prior written consent of Citigroup, offer, sell, contract to
sell, assign, transfer, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to, any shares of capital stock (including
the Locked-Up Securities) of the Company or any securities convertible into, or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction during the Restricted Period (as
defined below); provided, however, that the foregoing sentence shall not apply
to (A) the Locked-Up Securities disposed of as bona fide gifts approved in
writing by Citigroup, (B) any transfer for estate planning purposes of the
Locked-Up Securities to persons immediately related to such transferor by blood,
marriage or adoption, (C) any trust solely for the benefit of such transferor
and/or the persons described in the preceding clause, or (D) the transfer by
Berggruen Holdings to the Company’s officers, directors and employees and other
persons or entities Associated With the undersigned; provided, however, that
with respect to each of the transfers described in clauses (A), (B), (C) and
(D) of this sentence, (i) prior to such transfer, the transferee of such
transfer, or the trustee or legal guardian on behalf of any transferee, agrees
in writing to be bound by the terms of this letter and (ii) no filing by any
party under the Exchange Act shall be required or shall be voluntarily made in
connection with such disposition or transfer. The term “Restricted Period” means
the period commencing on the date hereof and ending one year from the
consummation of a Business Combination, except that if (a) during the last
17 days of the Restricted Period the Company issues an earnings release or
material news or a material event relating to the Company occurs or (b) prior to
the expiration of the Restricted Period the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Restricted Period, then the Restricted Period shall end on and include the
18th day following the date of the issuance of the earnings release or the
occurrence of the material news or material event. Any of the foregoing
transfers will be made in accordance with applicable securities laws.
     11. The undersigned agrees to be President, Chief Executive Officer and a
Director of the Company until the earlier of the consummation by the Company of
a Business Combination or the dissolution and liquidation of the Company. The
undersigned’s biographical information furnished to the Company and the
Representative and attached hereto as Exhibit A is true and

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 6
accurate in all respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Section 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned represents and warrants
that:
     (a) he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;
     (b) he has never been convicted of or pleaded guilty to any crime
(i) involving any fraud or (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and he is not currently a defendant in any such criminal proceeding;
and
     (c) he has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.
     12. The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this Agreement and to serve as
President, Chief Executive Officer and a Director.
     13. The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to the Representative and its legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about the undersigned’s
background and finances (“Information”), purely for the purposes of the
Company’s IPO (and shall thereafter hold such information confidential). Neither
the Representative nor its agents shall be violating the undersigned’s right of
privacy in any manner in requesting and obtaining the Information and the
undersigned hereby releases them from liability for any damage whatsoever in
that connection.
     14. The undersigned hereby waives his or its right to exercise redemption
rights with respect to any Founders’ Shares owned by the undersigned, directly
or indirectly, and agrees that he will not seek redemption for cash with respect
to such Founders’ Shares in connection with any vote to approve a Business
Combination (as is more fully defined in the Prospectus).
     15. The undersigned hereby agrees that any action, proceeding or claim
against the undersigned arising out of or relating in any way to this Agreement
shall be brought and enforced in the courts of the State of New York or the
United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The undersigned hereby waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenience forum.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 7

                  By:   /s/ Nicolas Berggruen         Name:   Nicolas Berggruen 
           

 



--------------------------------------------------------------------------------



 



Exhibit A
     Nicolas Berggruen has been our president, chief executive officer and a
member of our board of directors since our inception in June 2007. Mr. Berggruen
founded what became Berggruen Holdings, Inc. in 1984 to act as investment
advisor to a Berggruen family trust that has made over 50 control and
non-control direct investments in operating businesses since 1984. Mr. Berggruen
has served as the president of Berggruen Holdings, Inc. since its inception. In
1984 he also co-founded Alpha Investment Management, a multi-billion dollar
hedge fund management company that was sold to Safra Bank in 2004. Mr. Berggruen
also serves on the board of directors of GLG Partners, Inc. Mr. Berggruen
obtained his B.S. in finance and international business from New York
University.

 